United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2427
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                     Jackie Harris

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                               Submitted: July 9, 2021
                                Filed: July 20, 2021
                                   [Unpublished]
                                   ____________

Before LOKEN, MELLOY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Jackie Harris appealed pro se the judgment entered by the district court1 after
he pleaded guilty to drug and firearm offenses, pursuant to a plea agreement


      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
containing an appeal waiver. Because there was an issue whether the appeal was
timely filed, we appointed counsel who then moved to withdraw and filed a brief
under Anders v. California, 386 U.S. 738 (1967), acknowledging the appeal waiver
and challenging the factual basis for the firearm count of conviction.

        Assuming the issue is properly before us, we conclude the district court did not
err in determining that there was a factual basis for Harris’s plea to the firearm count
based on the stipulated facts, the undisputed facts in the presentence report, Harris’s
statements at his plea hearing, and the district court’s colloquy with him. See Fed.
R. Crim. P. 11(b)(3); United States v. Christenson, 653 F.3d 697, 700 (8th Cir. 2011)
(plain error review); United States v. Spencer, 439 F.3d 905, 914-15 (8th Cir. 2006).

       We granted Harris an extension of time in which to file a pro se supplemental
brief and have carefully considered that brief. Most of the issues he raises fall
squarely within the scope of his appeal waiver. The assertion that his guilty plea was
not knowing and voluntary because it was tainted by the ineffective assistance of
counsel might fall outside the waiver, but the assertion is contrary to his sworn
statements at the change-of-plea hearing and is therefore not cognizable on direct
appeal. See United States v. Foy, 617 F.3d 1029, 1033-34 & n.3 Cir. 2010). Finally,
we have independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), and have found no nonfrivolous issues for appeal falling outside the scope of
the waiver.

      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________




                                          -2-